 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made and entered into effective as of
January 27, 2019, between TCF FINANCIAL CORPORATION, a Delaware corporation
(“TCF Financial”) and CRAIG R. DAHL (“Executive”).

 

RECITALS:

 

WHEREAS, the TCF Financial is a bank holding company and Executive is the Chief
Executive Officer of the Company; and

 

WHEREAS, Executive and the Company previously entered into the Employment
Agreement effective as April 25, 2018 (the “2018 Employment Agreement”);

 

WHEREAS, TCF Financial and Chemical Financial Corporation (“Chemical”) have
entered into an Agreement and Plan of Merger, dated as of January 27, 2019 (the
“Merger Agreement”), pursuant to which TCF Financial will merge with and into
Chemical, with Chemical surviving (Chemical, from and after the Effective Time
(as defined in the Merger Agreement) being the “Company”); and

 

WHEREAS, Executive and the Company wish to enter into this Agreement, which
shall supersede the 2018 Employment Agreement, effective upon the Effective
Time.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:

 

1.          Employment and Duties. For the period described in paragraph 2
below, Executive shall be employed as the Chief Executive Officer of the Company
with overall responsibility for the business and affairs of the Company and
Executive’s powers and authority shall be superior to those of any other officer
or employee of the Company or its subsidiaries. In discharging such duties and
responsibilities, Executive may also serve as an executive officer and/or
director of any direct or indirect subsidiary of the Company (collectively, the
“TCF Subsidiaries”). Executive shall report directly to the Company’s Board of
Directors (the “Board”). During the term of his employment as Chief Executive
Officer under this Agreement, Executive shall apply on a full-time basis
(allowing for usual vacations and sick leave) all of his skill and experience to
the performance of his duties in his positions with the Company and the TCF
Subsidiaries. It is understood that Executive may have other business
investments and participate in other business, charitable, non-profit, or civic
ventures which shall not interfere or be inconsistent with his duties under this
Agreement. Executive shall perform his duties at any of the Company’s executive
offices as determined by Executive; provided that Executive shall travel to
other locations at such times as may be necessary for the performance of his
duties under this Agreement.

 

2.         Term of Employment. Unless sooner terminated as hereinafter provided,
the term of this Agreement shall commence on the date on which the Effective
Time occurs (the “Effective Date”) and shall continue through the third
anniversary of the Effective Date; provided, however, that in the event a Change
in Control shall have occurred during the term of this Agreement, this Agreement
shall expire on the later of the third anniversary of the Effective Date or the
day which is twenty-four months following the date on which such Change in
Control occurred. This Agreement may be extended by the mutual agreement in
writing of the parties.

 



 

 

3.          Compensation and Benefits. During the term of this Agreement,
Executive shall be entitled to the following compensation and benefits:

 

(a)        Base Salary, Bonus. Executive shall receive:

 

(i)          An annual base salary (the “Annual Base Salary”) of at least One
Million and Fifty Thousand and No/100 Dollars ($1,050,000.00), which shall be
reviewed for increase from time to time by the Board (and no less often than
annually) beginning in 2020 and may be increased (but not decreased) in the sole
discretion of the Compensation Committee (as defined below). The term “Annual
Base Salary” as used in this Agreement shall refer to the Annual Base Salary as
it may be so adjusted from time to time; and

 

(ii)         Executive shall be eligible to participate in the Company’s annual
bonus program for senior executives, based on Executive’s and the Company’s (or
its affiliate’s) achievement of certain individual and corporate goals
established by the Board or the Compensation, Nominating, and Corporate
Governance Committee of the Board (the “Compensation Committee”); provided,
however, that for each fiscal year during the term of this Agreement,
Executive’s target annual bonus opportunity will be no less than one hundred
percent (100%) of Annual Base Salary.

 

(iii)        Executive shall not receive director’s fees paid to non-employee
directors or an annual fee for serving as Chairman of the Board or as a director
during the period of this Agreement.

 

(b)        Stock Incentives. Executive shall be eligible to receive such awards
under any of the Company’s stock incentive based plans as may be determined by
the Compensation Committee from time to time. Notwithstanding the foregoing, for
each fiscal year during the term of this Agreement, Executive shall be granted
equity-based awards having an aggregate grant date fair value at target level
equal to two hundred percent (200)% of Annual Base Salary, on a basis, including
the proportion of time- and performance-vesting awards, and terms and conditions
no less favorable than applies to the other senior executives of the Company.
Notwithstanding the foregoing, the annual equity awards will provide for vesting
on a termination of employment for any reason, other than termination by the
Company for Cause or by Executive voluntarily without Good Reason.

 

(c)        Reimbursement of Expenses. The Company shall reimburse Executive for
all business expenses properly documented, including without limitation,
Executive’s reasonable legal fees incurred in the preparation of this Agreement.
Any such payments shall be made no later than 21/2 months after the end of the
calendar year in which the expense was incurred.

 

(d)        Aircraft. During the term of this Agreement, and provided that the
Company continues to own or leases an aircraft, Executive shall be entitled to
reasonable use of the Company’s corporate aircraft, provided that Executive
shall be responsible for all individual income taxes resulting from his use of
the aircraft for non-business travel, and such usage shall be reviewed annually
by the Compensation Committee.

 

2

 

 

(e)        Other Benefits. Executive shall be entitled to participate in and
shall be included in any employee benefit plan, pension plan, supplemental
employee retirement plan, fringe benefit programs or similar plan of the Company
now existing or established hereafter to the extent that he is eligible under
the general provisions thereof.

 

(f)         Perquisites. Executive shall be entitled to other perquisites
provided to executive officers, subject to annual review by the Compensation
Committee. Payment of perquisites, if any, shall be made no later than 21/2
months after the end of the calendar year in which Executive was entitled to
such payments.

 

(g)        Clawback. Notwithstanding anything in this Agreement to the contrary,
in the event of a restatement of financial results by the Company, the Audit
Committee of the Board shall determine (after reasonable notice to Executive and
an opportunity for Executive, together with his legal counsel, to be heard
before the Audit Committee) whether or not repayment of any compensation is
required under Section 304 of the Sarbanes-Oxley Act. If the Audit Committee
determines that such repayment is required, the Audit Committee shall make a
demand for repayment by Executive of any bonus or other incentive-based or
equity-based compensation, and any profits realized from the sale of TCF stock
or other TCF securities, which are required to be returned to the Company as a
result of Section 304 of the Sarbanes-Oxley Act. Executive shall promptly tender
such repayment unless he disputes the findings of the Audit Committee. In
addition to the foregoing, all compensation received by Executive pursuant to
this Agreement or pursuant to awards made under the Company’s stock incentive
plans will also be subject to, and Executive shall comply with, any “clawback”
policy adopted by the Board of the Company or any committee thereof that is
applicable to officers of the Company in response to or in anticipation of the
listing standards to be established by national securities exchanges and
associations in accordance with Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act.

 

4.          Termination of Employment.

 

(a)        Termination without Cause. The Company may terminate Executive’s
employment without Cause at any time and for any lawful reason upon thirty (30)
days advance written notice to Executive.

 

(i)          Cash Payments. In the event Executive’s employment with the Company
is terminated by the Company without Cause during the term of this Agreement,
Executive shall be entitled to a lump sum amount equal to two and one-half (2.5)
times Annual Base Salary (as set forth in paragraph 3) plus two and one-half
(2.5) times the annual bonus (which annual bonus for this purpose shall be
assumed to be equal to 100% of the Annual Base Salary) payable within thirty
(30) days after the date of termination.

 

3

 

 

(ii)         Additional Payments. In addition, in the event of a termination of
the Executive’s employment by the Company without Cause whether before, upon or
after a Change in Control and such termination occurs after the end of the
Company’s fiscal year but prior to the payment of any annual bonus payable to
Executive under the bonus program applicable to such fiscal year, the Company
shall pay Executive the annual bonus earned by Executive under such bonus
program when bonuses are paid to other recipients under such bonus program, but
not later than 21/2 months after the end of the calendar year in which the
termination occurs. If Executive timely elects to continue Executive’s group
health and dental insurance coverage pursuant to applicable COBRA/continuation
law and the terms of the respective benefit plans, the Company shall pay, on
Executive’s behalf, the monthly premiums for such coverage for the lesser of
twenty four (24) months or such time as Executive’s COBRA/continuation rights
expire.

 

(iii)        Equity Treatment. All then-outstanding equity-based awards granted
to Executive prior to the Effective Date shall be administered in accordance
with the terms of the applicable equity-based plan or grant agreements, and all
equity-based awards granted to Executive on and after the Effective Date and
outstanding as of his termination date shall be treated as follows: (i) all
unvested stock options immediately shall vest, become exercisable and together
with Executive’s other vested, unexercised stock options, remain exercisable
until the expiration of their full original term; (ii) all outstanding
time-based restricted stock units and restricted stock automatically shall vest
and be convertible into the Company’s common stock, with settlement to occur
within seven (7) days thereafter (or such later date as may be required to
comply with Code Section 409A); (iii) all performance-based stock units shall
vest at the greater of one hundred percent (100%) of the applicable target level
and actual performance determined based on the results through the last
completed calendar quarter prior to the termination date and shall be
convertible into the Company’s common stock, with settlement to occur within
seven (7) days thereafter (or such later date as may be required to comply with
Code Section 409A); and (iv) any other equity-based awards shall vest in
accordance with the terms of the applicable equity-based plan or grant
agreement.

 

(iv)         Release Required. Any payment made under this paragraph 4(a) shall
be subject to and contingent upon Executive having executed and delivered to the
Company a general release in the Company’s customary form within 60 days of such
termination (the “Release Execution Period”). If Executive fails to execute the
release in such a timely manner so as to permit any revocation period to expire
prior to the end of such 60 day period, or timely revokes his acceptance of such
release following its execution, Executive shall not be entitled to any payment
made under this paragraph 4(a). No payment made under this paragraph 4(a) shall
be paid until the release has become effective and all such amounts shall
commence to be paid on the first regular payroll date of the Company after the
release has become effective; provided, that, if the Release Execution Period
overlaps two calendar years, the first payment shall not be made sooner than the
first day of the second year, and shall include any missed payments.

 

4

 

 

(b)       Termination for Good Reason by Executive. By following the procedure
set forth in paragraph 4(d), Executive shall have the right to terminate his
employment with the Company for “Good Reason” in the event there is: (i) any
material diminution in the scope of Executive’s authority and responsibility,
including, without limitation, as a result of a reallocation of Executive’s job
duties, (provided, however, that (a) in the event of any illness or injury which
disables Executive from performing Executive’s duties, the Company may reassign
Executive’s duties to one or more other employees until Executive is able to
perform such duties; and (b) to the extent appointed to serve as Chairman of the
Board, President or both, no longer serving in any such position or both shall
not be a material diminution in the scope of Executive’s authority); (ii) a
material diminution in Executive’s base compensation (salary, bonus opportunity,
benefits or perquisites); (iii) a material change (greater than 50 miles) in the
geographic location of Executive’s principal place of employment that is
required by the Board; (iv) a requirement that Executive report to a supervisor
other than the Company’s Board; (v) the failure of any acquirer of or successor
to the Company to assume the obligations of the Company under this Agreement in
connection with a Change in Control; or (vi) any other action or inaction that
constitutes a material breach by the Company of this Agreement.

 

(i)          Cash Payments. If the employment of Executive is terminated by him
during the term of this Agreement for Good Reason, Executive shall be entitled
to a lump sum amount equal to two and one-half (2.5) times Annual Base Salary
(as set forth in paragraph 3) plus two and one-half (2.5) times the annual bonus
(which annual bonus for this purpose shall be assumed to be equal to 100% of the
Annual Base Salary) payable within thirty (30) days after the date of
termination.

 

(ii)         Additional Payments. In addition, in the event of a termination of
the Executive’s employment by Executive for Good Reason whether before, upon or
after a Change in Control and such termination occurs after the end of the
Company’s fiscal year but prior to the payment of any annual bonus payable to
Executive under the bonus program applicable to such fiscal year, the Company
shall pay Executive the annual bonus earned by Executive under such bonus
program when bonuses are paid to other recipients under such bonus program, but
not later than 21/2 months after the end of the calendar year in which the
termination occurs. If Executive timely elects to continue Executive’s group
health and dental insurance coverage pursuant to applicable COBRA/continuation
law and the terms of the respective benefit plans, the Company shall pay, on
Executive’s behalf, the monthly premiums for such coverage for the lesser of
twenty four (24) months or such time as Executive’s COBRA/continuation rights
expire.

 

(iii)        Equity Treatment. All then-outstanding equity-based awards granted
to Executive prior to the Effective Date shall be administered in accordance
with the terms of the applicable equity-based plan or grant agreements, and all
equity-based awards granted to Executive on and after the Effective Date and
outstanding as of his termination date shall be treated as follows: (i) all
unvested stock options immediately shall vest, become exercisable and together
with Executive’s other vested, unexercised stock options, remain exercisable
until the expiration of their full original term; (ii) all outstanding
time-based restricted stock units and restricted stock automatically shall vest
and be convertible into the Company’s common stock, with settlement to occur
within seven (7) days thereafter (or such later date as may be required to
comply with Code Section 409A); (iii) all performance-based stock units shall
vest at the greater of one hundred percent (100%) of the applicable target level
and actual performance determined based on the results through the last
completed calendar quarter prior to the termination date and shall be
convertible into the Company’s common stock, with settlement to occur within
seven (7) days thereafter (or such later date as may be required to comply with
Code Section 409A); and (iv) any other equity-based awards shall vest in
accordance with the terms of the applicable equity-based plan or grant
agreement.

 

5

 

 

(iv)         Release Required. Any payment made under this paragraph 4(b) shall
be subject to and contingent upon Executive having executed and delivered to the
Company a general release in the Company’s customary form within 60 days of such
termination Release Execution Period. If Executive fails to execute the release
in such a timely manner so as to permit any revocation period to expire prior to
the end of such 60 day period, or timely revokes his acceptance of such release
following its execution, Executive shall not be entitled to any payment made
under this paragraph 4(b). No payment made under this paragraph 4(b) shall be
paid until the release has become effective and all such amounts shall commence
to be paid on the first regular payroll date of the Company after the release
has become effective; provided, that, if the Release Execution Period overlaps
two calendar years, the first payment shall not be made sooner than the first
day of the second year, and shall include any missed payments.

 

(c)        Termination for Cause by the Company. Termination for “Cause” shall
include the following: (i) the deliberate and continued material failure by the
Executive to devote substantially all the Executive’s business time and best
efforts to the performance of the Executive’s duties (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a notice
of termination for Good Reason by the Executive pursuant to paragraph 4(d)
hereof) after a written demand for substantial performance is delivered to the
Executive by the Board which demand specifically identifies the manner in which
the Board believes the Executive has not substantially performed such duties,
and the Executive fails to cure the specified performance issue within the
reasonable period specified in the notice which shall not be less than thirty
(30) days; (ii) a deliberate and material violation of reasonable and lawful
instructions of the Board, provided such instruction does not violate this
Agreement or any other written agreement between the Executive and the Company;
(iii) the deliberate engaging by the Executive in gross misconduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iv) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or any criminal charge involving moral turpitude and all appeals from
such conviction have been exhausted; or (v) Executive’s failure or refusal to
comply with a reasonable and lawful policy, standard or regulation of Company in
any material respect, relating to sexual harassment, other unlawful harassment
or workplace discrimination.

 

(d)        Notice and Right to Cure. In the event Executive proposes to
terminate his employment for Good Reason under paragraph 4(b) above, Executive
shall first provide written notice to the Company of the existence of the
condition described as Good Reason in paragraph 4(b) above not more than 90 days
after Executive’s actual knowledge of the initial existence of the condition.
The Company will have an opportunity to correct any curable situation to the
reasonable satisfaction of Executive within the period of time specified in the
notice which shall not be less than thirty (30) days. If such correction is not
so made or the circumstances or situation is such that it is not curable,
Executive may, within thirty (30) days after the expiration of the time so fixed
within which to correct such situation (but not more than two years after the
initial existence of the Good Reason), give written notice to the Company that
his employment is terminated for Good Reason effective forthwith.

 

6

 

 

(e)        Definition of Change in Control. For the purposes of this Agreement a
“Change in Control” shall be deemed to have occurred if

 

(i)          any “person” as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities.
For purposes of this clause (a), the term “beneficial owner” does not include
any employee benefit plan maintained by the Company that invests in the
Company’s voting securities; or

 

(ii)         during any period of two (2) consecutive years there shall cease to
be a majority of the Board comprised as follows: individuals who at the
beginning of such period constitute the Board or new directors whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved; or

 

(iii)        consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 70% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets; provided, however, that no change in control will be
deemed to have occurred if such merger, consolidation, sale or disposition of
assets, or liquidation is not subsequently consummated.

 

For the avoidance of doubt, in no event shall the transactions contemplated by
the Merger Agreement constitute a Change in Control for purposes of this
Agreement.

 

5.          Covenant Not to Compete; Non-Solicitation Covenants.

 

(a)         Purpose. Executive understands and agrees that the purpose of this
paragraph 5 is solely to protect the Company’s legitimate business interests,
including, but not limited to its confidential and proprietary information,
customer relationships and goodwill, and the Company’s competitive advantage.
Therefore, Executive agrees to be subject to restrictive covenants under the
following terms.

 

7

 

 

(b)        Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below.

 

(i)          “Affiliate” means any organization controlling, controlled by or
under common control with the Company.

 

(ii)         “Business” means the business(es) in which the Company or its
Affiliates were engaged in at the time of, or during the twelve (12)-month
period prior to, the applicable termination date.

 

(iii)        “Customer” means any person or entity who is or was a customer,
supplier or client of the Company or its Affiliates with whom Executive had any
contact or association for any reason and with whom Executive had dealings on
behalf of the Company or its Affiliates in the course of his employment with the
Company.

 

(iv)         “Company Employee” means any person who is or was an employee of
the Company or its Affiliates at the time of, or during the twelve (12)-month
period prior to, the applicable termination date.

 

(v)          “Restricted Period” means the period during Executive’s employment
with the Company and for twenty-four (24) months from and after Executive’s
applicable termination date; provided, however, that this period shall be tolled
and shall not run during any time Executive is in violation of this paragraph 5,
it being the intent of the parties that the Restricted Period shall be extended
for any period of time in which Executive is in violation of this paragraph 5.

 

(vi)         “Restricted Territory” means Arizona, Colorado, Illinois, Michigan,
Minnesota, South Dakota, Wisconsin and any other state in which the Company or
any Affiliate operates a branch at the time of, or during the twelve (12)-month
period prior to, the applicable termination date.

 

(c)        Noncompetition. During the Restricted Period, Executive shall not in
the Restricted Territory, on his own behalf or on behalf of any other person:

 

(i)          assist or have an interest in (whether or not such interest is
active), whether as partner, investor, stockholder, officer, director or as any
type of principal whatever, any person, firm, partnership, association,
corporation or business organization, entity or enterprise that is or is about
to become directly or indirectly engaged in, any business or activity (whether
such enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business; provided, however, that Executive
shall be permitted to make passive investments in the stock of any publicly
traded business (including a competitive business), as long as the stock
investment in any competitive business does not rise above five percent (5%) of
the outstanding shares of such business; or

 

8

 

 

(ii)         enter into the employment of or act as an independent contractor or
agent for or advisor or consultant to, any person, firm, partnership,
association, corporation, business organization, entity or enterprise that is or
is about to become directly or indirectly engaged in, any business or activity
(whether such enterprise is in operation or in the planning or development
stage) that competes in any manner with the Business, or is a governmental
regulator agency of the Business.

 

(d)        Non-Solicitation. During the Restricted Period, Executive shall not,
directly or indirectly, on Executive’s own behalf or on behalf of any other
party:

 

(i)          Call upon, solicit, divert, encourage or attempt to call upon,
solicit, divert, or encourage any Customer for purposes of marketing, selling,
or providing products or services to such Customer that are similar to or
competitive with those offered by the Company or its Affiliates;

 

(ii)         Accept as a customer any Customer for purposes of marketing,
selling, or providing products or services to such Customer that are similar to
or competitive with those offered by the Company or its Affiliates;

 

(iii)        Induce, encourage, or attempt to induce or encourage any Customer
to purchase or accept products or services that are similar to or competitive
with those offered by the Company or its Affiliates from any person or entity
(other than the Company or its Affiliates) engaging in the Business;

 

(iv)         Induce, encourage, or attempt to induce or encourage any Customer
to reduce, limit, or cancel its business with the Company or its Affiliates; or

 

(v)          Solicit, induce, or attempt to solicit or induce any the Company
Employee to terminate employment with the Company or its Affiliates.
Notwithstanding the foregoing, Executive may solicit a former employee of the
Company, who at the time of the solicitation had been involuntarily terminated
by the Company without cause, even if such former employee of the Company was
employed by the Company at, or during the twelve (12)-month period immediately
prior to, Executive’s termination date.

 

(e)        Reasonableness of Restrictions. Executive acknowledges and agrees
that the restrictive covenants in this Agreement: (i) are essential elements of
Executive’s employment by the Company and are reasonable given Executive’s
access to the Company’s and its Affiliates’ confidential information and the
substantial knowledge and goodwill Executive shall acquire with respect to the
business of the Company and its Affiliates as a result of his employment with
the Company, and the unique and extraordinary services to be provided by
Executive to the Company; and (ii) are reasonable in time, territory, and scope,
and in all other respects.

 

(f)         Preserve Livelihood. Executive represents that his experience,
capabilities and personal assets are such that this Agreement does not deprive
him from either earning a livelihood in the unrestricted business activities
which remain open to him or from otherwise adequately and appropriately
supporting himself and his family.

 

9

 

 

(g)        Judicial Modification. Should any part or provision of this paragraph
5 be held invalid, void, or unenforceable in any court of competent
jurisdiction, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement.
The parties further agree that if any portion of this paragraph 5 is found to be
invalid or unenforceable by a court of competent jurisdiction because its
duration, territory, or other restrictions are deemed to be invalid or
unreasonable in scope, the invalid or unreasonable terms shall be replaced by
terms that such court deems valid and enforceable and that come closest to
expressing the intention of such invalid or unenforceable terms.

 

(h)        Enforcement. Executive acknowledges and agrees that the Company shall
suffer irreparable harm in the event that Executive materially breaches any of
Executive’s obligations under this paragraph 5 and that monetary damages would
be inadequate to compensate the Company for such material breach. Accordingly,
Executive agrees that, in the event of a material breach by Executive of any of
Executive’s obligations under this paragraph 5, the Company shall be entitled to
obtain from any court of competent jurisdiction preliminary and permanent
injunctive relief, and expedited discovery for the purpose of seeking relief, in
order to prevent or to restrain any such material breach. The Company shall be
entitled to recover its costs incurred in connection with any action to enforce
this paragraph 5, including reasonable attorneys’ fees and expenses.

 

6.          Section 280G and Executive Officer Severance Policy Compliance.

 

(a)         Certain Payment Reductions. Anything to the contrary
notwithstanding, the amount of any payment, distribution or benefit made or
provided by the Company to or for the benefit of Executive in connection with a
change in control of the Company or the termination of Executive’s employment
with the Company, whether payable pursuant to this Agreement or any other
agreement between Executive and the Company or with any person constituting a
member of an “affiliated group” (as defined in Section 280G(d)(5) of the
Internal Revenue Code of 1986, as amended (the “Code”)) with the Company or with
any person whose actions result in a change of control of the Company (such
foregoing payments or benefits referred to collectively as the “Total
Payments”), shall be reduced (but not below zero) by the amount, if any,
necessary to prevent any part of the Total Payments from being treated as an
“excess parachute payment” within the meaning of Section 280G(b)(1) of the Code,
but only if and to the extent such reduction will also result in, after taking
into account all applicable state and federal taxes (computed at the highest
marginal rate) including Executive’s share of F.I.C.A. and Medicare taxes and
any taxes payable pursuant to Section 4999 of the Code, a greater after-tax
benefit to Executive than the after-tax benefit to Executive of the Total
Payments computed without regard to any such-reduction. For purposes of the
foregoing, (i) no portion of the Total Payments shall be taken into account
which in the opinion of tax counsel selected by the Company and acceptable to
Executive does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code; (ii) any reduction in payments shall be computed
by taking into account that portion of Total Payments which constitute
reasonable compensation within the meaning of Section 280G(b)(4) of the Code in
the opinion of such tax counsel; (iii) the value of any non-cash benefit or of
any deferred cash payment included in the Total Payments shall be determined by.
the Company in accordance with the principles of Section 280G(d)(3)(iv) of the
Code; and (iv) in the event of any uncertainty as to whether a reduction in
Total Payments to Executive is required pursuant to this paragraph, the Company
shall initially make the payment to Executive and Executive shall be required to
refund to the Company any amounts ultimately determined not to have been payable
under the terms of this paragraph 6.

 

10

 

 

(b)        Determination of Certain Payment Reductions. Executive will be
permitted to provide the Company with written notice specifying which of the
Total Payments will be subject to reduction or elimination (the “Reduction
Notice”). But, if Executive’s exercise of authority pursuant to the Reduction
Notice would cause any Total Payments to become subject to any taxes or
penalties pursuant to Section 409A of the Code or if Executive fails to timely
provide the Company with the Reduction Notice, then the Company will reduce or
eliminate the Total Payments in the following order:

 

(i)          first, by reducing or eliminating the portion of the Total Payments
that are payable in cash and

 

(ii)         second, by reducing or eliminating the non-cash portion of the
Total Payments,

 

in each case, in reverse chronological order beginning with payments or benefits
under the most recently dated agreement, arrangement or award.

 

Except as set forth in this subparagraph b., any Reduction Notice will take
precedence over the provisions of any other plan, arrangement or agreement
governing Executive’s rights and entitlements to any benefits or compensation.

 

(c)        Executive Officer Severance Policy Compliance. To the extent that
this Agreement would provide compensation to Executive that would violate the
terms of the Company’s Executive Officer Severance Policy as from time to time
adopted by the Board and in effect at the time of the termination of the
Executive’s employment with the Company, Benefits (as that term is defined in
the Executive Officer Severance Policy) payable to Executive shall be reduced by
the Company in the smallest amount necessary to comply with the Executive
Officer Severance Policy.

 

7.          Section 409A of the Internal Revenue Code. The arrangements
described in this Agreement are intended to comply with Section 409A of the
Internal Revenue Code to the extent such arrangements are subject to that law.
Only to the extent the payments set forth in paragraphs 4(a) and 4(b) of this
Agreement are subject to Code Section 409A, and only to the further extent
Executive is a “specified employee” (within the meaning of Section 409A),
payments of Base Salary or annual bonus as provided in those paragraphs shall
not be made until the date which is six (6) months and one day after Executive
incurs a “separation of service” (within the meaning of Section 409A) and on
such pay date, the Company shall pay Executive all payments that otherwise would
have been paid during such six-month period but for Executive’s status as a
“specified employee.” The parties agree that they will negotiate in good faith
regarding amendments necessary to bring this Agreement into compliance with the
terms of that Section or an exemption therefrom as interpreted by guidance
issued by the Internal Revenue Service. The parties further agree that to the
extent any part of this Agreement fails to qualify for exemption from or satisfy
the requirements of Section 409A, the affected arrangement may be operated in
compliance with Section 409A pending amendment to the extent authorized by the
Internal Revenue Service. In such circumstances the Company will administer this
Agreement in a manner which adheres as closely as possible to the existing terms
and intent of the Agreement while complying with Section 409A. This paragraph
does not restrict the Company’s rights (including, without limitation, the right
to amend or terminate) with respect to this Agreement to the extent such rights
are reserved under the terms of this Agreement.

 

11

 

 

8.          Attorney’s Fees. In the event of a dispute between the Company and
Executive relating to Executive’s services hereunder or the terms or performance
of this Agreement, including, but not limited to, paragraphs 3(g) and 4(d) of
this Agreement, the Company shall promptly pay Executive’s reasonable expenses
of attorney’s fees and expenses in connection with such dispute upon delivery of
periodic billings for same, provided that (i) Executive shall promptly repay all
amounts paid under this paragraph at the conclusion of such dispute if the
resolution thereof includes a finding that Executive did not act in good faith
in the matter in dispute or in the dispute proceeding itself, and (ii) no claim
for expenses of representation shall be submitted by Executive unless made in
writing to the Board within 90 days after receipt of billing for such
representation. Any such payment shall be made promptly, and in any event no
later than the end of the calendar year following the year in which the expense
was incurred.

 

9.          Other Benefits. The benefits provided under this Agreement shall,
except to the extent otherwise specifically provided herein, be in addition to,
and not in derogation or diminution of, any benefits that Executive or his
beneficiary may be entitled to receive under any other plan or program now or
hereafter maintained by the Company or TCF Subsidiaries.

 

10.        Successors. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and Executive, such obligations have been
assumed by the successor as a matter of law. Executive’s rights under this
Agreement shall inure to the benefit of and shall be enforceable by, Executive’s
legal representative or other successors in interest, but shall not otherwise be
assignable or transferable.

 

11.       Other Agreements. This Agreement supersedes and replaces as of the
Effective Date all prior agreements or understandings relating to the terms of
Executive’s service with the Company, including the 2018 Employment Agreement.
This Agreement does not supersede or replace any agreement between the Company
and Executive pursuant to any plans or programs of the Company, including any
stock option agreement, restricted stock agreement or supplemental retirement
agreement.

 

12.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan. Any disputes arising under
this Agreement shall be venued in the State or Federal courts located in the
State of Michigan, County of Hennepin, the parties consenting to such
jurisdiction.

 

12

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the day and year first written above.

 

WITNESS:   TCF FINANCIAL CORPORATION           /s/ Brian Maass   /s/ Joseph
Green   Brian Maass   By: Joseph Green       Its: Authorized Signatory  

 

[Signature Page to Dahl Employment Agreement]

 



 

 

WITNESS:               /s/ Brian Maass   /s/ Craig R. Dahl   Brian Maass   Craig
R. Dahl  

 

[Signature Page to Dahl Employment Agreement]



 



 

